

FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT


THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “First Amendment”) is
made and entered into as of the 8th day of July, 2020, by and between HPBB1,
LLC, a Georgia limited liability company (“Seller”), and BBHQ1, LLC, a Delaware
limited liability company, and its permitted assigns (“Purchaser”).
W I T N E S S E T H:
WHEREAS, Purchaser and Seller are parties to that certain Purchase and Sale
Agreement dated June 17, 2020 (as hereby amended, the “Agreement”), with respect
to that certain tract or parcel of land and the improvements thereon situated in
Berkeley County, South Carolina, as more particularly described and depicted in
the Agreement; and
WHEREAS, Purchaser and Seller desire to modify the Agreement as described below.
NOW, THEREFORE, for and in consideration of the mutual agreements set forth
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, Purchaser and Seller hereby agree as follows:
1.    Recital; Terms. The foregoing recitals are true and correct and are
incorporated herein by reference. Capitalized and defined terms and phrases
shall have the meanings as set forth in the Agreement unless otherwise provided
herein.


2.    Inspection Period. The “Inspection Period”, as defined in Section 4.2 of
the Agreement, is hereby amended to be the period commencing on the Effective
Date and ending at 5:00 p.m. (Charleston, South Carolina local time) on July 21,
2020.


3.    Closing Date. The “Closing Date”, as defined in Section 11.1 of the
Agreement, is hereby amended to be the date that is the later of (i) the tenth
(10th) Business Day after the date of the expiration of the Inspection Period,
and (ii) the fifth (5th) Business Day after the date that Lender Consent is
received. For the avoidance of doubt, the foregoing amendment shall not change
the Outside Closing Date described in Section 11.1 of the Agreement, which
remains December 14, 2020.


4.    Conflicts; Ratification; Counterparts. In the event of any conflict
between the terms of this First Amendment and the terms of the Agreement, the
terms of this First Amendment shall control. Except as expressly modified
hereby, the Agreement shall remain unamended and in full force and effect and is
hereby ratified and confirmed by the parties hereto. Purchaser and Seller agree
to accept this First Amendment as fully executed upon receipt of counterpart
signatures via facsimile or email. Further, the parties agree that signatures by
DocuSign, Sign-n-Send or other similar electronic signing software will be
deemed to be originals. This First Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
shall, together, constitute one and the same instrument.


[SIGNATURES APPEAR ON FOLLOWING PAGE]
PPAB 5706792v4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this First Amendment as of the
date first above written.




Seller:
HPBB1, LLC,a Georgia limited liability companyBy:/s/ John R. HolderJohn R.
Holder, President










Purchaser:
BBHQ1, LLC,a Delaware limited liability companyBy:/s/ Jon W. OlsonJon W. Olson,
SecretaryConsented to by:
BLACKBAUD, INC., a Delaware corporation
By:/s/ Jon W. OlsonName:Jon W. OlsonTitle:Sr. Vice President & General Counsel

2
PPAB 5706792v4